Citation Nr: 0526577	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased initial rating for right great 
toe fracture residuals, status post-partial sesamoidectomy, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1991 to April 1996.
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In March 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the initial 
development and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on the veteran's behalf in August 2005.


FINDINGS OF FACT

1.  The veteran's post-surgical right great toe manifests 
with limitation of motion (LOM) of the metatarsophalengeal 
(MTP) joint, recurrent stiffness, and pain.

2.  Neither moderate nor moderately severe malunion or 
nonunion of the tarsal or metatarsal bones has been more 
nearly approximated.

3.  Foot injury, other, moderate or moderately severe, has 
not been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for right great toe fracture residuals, status post-
partial sesamoidectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5280, 5283 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ (RO) decision on a claim for VA benefits.  18 
Vet. App. at 120-21.  In the present case, the unfavorable RO 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

VA satisfied its duty to notify by means of a May 2001 letter 
from the RO to the veteran that was issued prior to a de novo 
review decision.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  It is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2001 letter informed the 
veteran to send the RO information which described any 
additional evidence he desired considered or the evidence 
itself.  The February 2002 rating decision provided detailed 
reasons and bases for the decision.  In addition, the 
Statement of the Case (SOC) contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Moreover, 
the record reflects that the veteran's appeal is based 
entirely on his VA treatment records which are associated 
with the claim file.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

As noted above, the VCAA content-compliant notice was 
provided after the initial pre-VCAA unfavorable adjudication, 
which gave rise to a timing-of-notice error,  see Mayfield v. 
Nicholson, 19 Vet. App. 103, and which must be tested for 
prejudice.  A timing-of-notice error, however, is not the 
type of error that has the natural effect of producing 
prejudice.  Consequently, prejudice must be specifically pled 
by the claimant.  Mayfield, 119 Vet. App. at 123.  The claim 
file reflects no record of any assertion of prejudice by the 
veteran or his representative or any assertion that 
additional evidence would have been provided had the VCAA 
notice been time-compliant.  Further, the RO conducted a de 
novo review of the veteran's claim after the initial pre-VCAA 
adjudication and after the content-compliant VCAA notice, and 
the veteran received the benefit for which he applied, 
service connection.  The issue currently before the Board is 
the initial evaluation of his disability.  Thus, any error 
which may have resulted from the timing of the VCAA notice 
either was cured or shown to be harmless.

As noted, the veteran was granted the benefit for which he 
applied, and the current issue before the Board is the 
evaluation of his right great toe disorder.  In light of the 
fact that the RO issued the veteran a VCAA notice prior to a 
de novo review, the RO is not required to send another VCAA 
notice concerning the additional issue of the evaluation of 
his disorder.  See VA O.G.C. Prec. Op. No. 8-2003 (Dec. 22, 
2003) (where VA receives a notice of disagreement (that 
raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue).  See also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).

VCAA duty to assist

The RO obtained the veteran's service medical records, his VA 
treatment records, and arranged for appropriate examinations.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that was not acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim,  38 C.F.R. § 3.159(c), and that he has received proper 
VA process.

Factual background

Service medical records reflect that the veteran was treated 
for right foot pain.  A September 1995 podiatry consultation 
report reflects that an x-ray study showed a fracture of the 
right fibular sesamoid.  In January 1996, he had surgery for 
a fracture with nonunion of the fibula sesamoid of the right 
foot.  The fibular sesamoid was partially removed.  The 
operation report stated that the fibular sesamoid was 
fractured with degenerative joint changes secondary to 
trauma.  The veteran's claim for entitlement to service 
connection was received by the RO in May 2000.  An August 
2000 rating decision adjudicated it under the now defunct 
Well-Grounded legal standard, determined it to be not well 
grounded and denied the claim.  As discussed above, after a 
de novo review under the VCAA standard, a February 2002 
rating decision granted service connection with a 10 percent 
evaluation, effective May 4, 2000.

The August 2001 VA examination report reflects that the 
veteran experienced a stress fracture in active service and 
had continuous symptomatology.  A private provider performed 
the initial surgery on the veteran's right foot in 1996.  The 
veteran informed the VA examiner that he took no medication, 
wore no special shoes or braces, and that he experienced 
constant pain, for which he had received injections as 
treatment.  Physical examination revealed the surgical scar 
to be non-tender, and the grind test of the first MTP joint 
was positive.  MTP joint range of motion (ROM) was 10 degrees 
of dorsiflexion and 15 degrees of plantarflexion.  The 
examiner rendered an assessment of MTP joint arthritis, right 
foot.  The x-ray examination report reflects that x-rays 
showed minimal degenerative change of the first MTP joint and 
a bipartite fibular sesamoid.

A January 2003 VA orthopedic note reflects that the veteran 
complained of toothache-type pain, which was worse at the end 
of the day.  He related that he had been treated with several 
cortisone injections into his sesamoids.  Examination 
revealed minimal tenderness to palpation of the fibular and 
tibial sesamoid of his right foot.  Plantarflexion of his 
hallux MTP joint was 5 degrees and dorsiflexion was 
approximately 35 degrees.  Vascularly, the right foot was 
intact.  A bone scan of the sesamoids of the right great toe 
was ordered, which was interpreted as having shown the 
sesamoids as consistent with sesamoiditis, trauma, or healing 
avascular necrosis.  A February 2003 CT scan report reflects 
that prior trauma or avascular necrosis could not be ruled 
out, but no other abnormalities were seen in the right foot.  
A June 2003 orthopedic note reflects that the veteran was 
fitted with a semi-rigid orthosis with first metatarsal 
extensions.  Examination revealed the right foot to have 
normal ankle-heel and heel-forefoot alignment.  The foot 
pulses were good, and his peroneals and posterior tibialis 
were strong, and toes supple.  The right great toe showed 
zero degrees of plantar flexion and 70 degrees of 
dorsiflexion, which the examiner noted was perfectly 
adequate.  There was some pain on hyperflexion.  The examiner 
rendered a diagnosis of chronic to acute sesamoiditis, medial 
and lateral, right foot, rule out osteochondritis, and a 
secondary diagnosis of synovitis, right great toe, MTP, with 
some fixation and loss of plantarflexion.  The semi-rigid 
orthosis was ordered because the veteran's work involved 
climbing poles and prolonged standing.

An August 2003 orthopedic note reflects that, while the 
orthosis has helped, the veteran continued to be symptomatic, 
and he was on light duty at work.  The examiner noted that 
radiographs showed persistence of either a fibular sesamoid 
nonunion or a bipartite fibula.

In February 2004, the veteran underwent a fibula 
sesamoidectomy, shaving of the medial sesamoid, simple 
bunionectomy and release of the anterior and posterior 
capsule to reduce the veteran's inability to plantar flex at 
the MTP joint.  The post-operative diagnosis was chronic 
nonunion with sesamoiditis, lateral more than medial, right 
foot.  In March 2004, he was released to normal shoes and 
projected to return to work in a month, as the wound was 
fully healed.  The numbness and loss of ROM of the right 
great toe was deemed to be the result of contracture of the 
plantar fascia, and the veteran was told to do plantar 
stretching.

In May 2004, a VA physician ordered physical therapy, noting 
that the veteran needed aggressive mobilization.  The 
November 2004 follow-up examination showed a well-healed 
incision.  The ipsilateral joint, right great toe, showed 
full passive ROM but LOM actively.  Dorsiflexion of the 
metacarpophalangeal (MCP) joint was to about 20 degrees, and 
plantar flexion of the right great toe at the MCP joint was 
very little.  The toe was well profused, and there was no 
significant hallux vulgas or hallus varus deformity of the 
toe.  The assessment was post-operative lateral 
sesamoidectomy and medial debridement of sesamoid, right 
foot.  The examiner noted the veteran was tolerating the 
swelling and pain, that he had adjusted his activity level, 
and that he needed to continue his exercises.  At the August 
2004 follow-up, the examiner noted the veteran's swelling had 
reduced a good bit, and he had regained a good bit of his 
passive ROM of the IP joint.  He had pull-through of the 
flexor hallucis longus but not as much as the examiner 
preferred.  The examiner noted the need for a new pair of 
semi-rigid orthoses.

The April 2005 examination report reflects that the veteran 
complained of daily pain and decreased ROM in his right MTP 
joint.  Motrin and Tylenol provide no real relief for the 
pain, which he related was worse in the morning and then 
again late in the day in both the Achilles and MTP joint 
area.  He related that he had weakness in that he had very 
limited active plantar flexion of the right great toe, he 
easily fatigued, and that he had a significant increase in 
his pain after prolonged standing.  The veteran denied that 
either his physical therapy or orthosis had really helped, 
and that he used a cane whenever the pain was severe.  He 
worked as a service technician for the telephone company, and 
that the pain impacted his ability to climb, which was 
required for part of his work.  Physical examination revealed 
a well healed surgical incision over the medial aspect of the 
great toe, as well as a well healed incision over the dorsal 
aspect of the great toe metatarsal distally.  There was no 
numbness about the foot, and there was obvious palpable 
absence of the fibular sesamoid.  There was some tenderness 
over that area and some over the MTP joint.  MTP joint ROM 
was limited to about 25 degrees of total motion.  Plantar 
flexion was to 15 degrees and dorsiflexion to 10 degrees.  
There was no real active plantar flexion of the right great 
toe at the MTP joint, but he did flex passively.  The 
interphalangeal joint manifested great ROM from full 
extension to about 90 degrees of flexion.  There was a 
hyperemic area above the Achilles' tendon which was tender, 
and there was 5/5 strength of plantar flexion of the right 
foot.  The examiner noted that there was no evidence of 
abnormal weight bearing or instability, and that the veteran 
exhibited a relatively normal foot posture in standing and in 
gait.  The examiner rendered a diagnosis of post-fibular 
sesamoidectomy and bunionectomy with shaving of the medial 
sesamoid, with recurrent stiffness of the MTP joint and 
continued pain.  The examiner noted that a pressure sore 
which resulted from the veteran's wound dressing was treated 
with antibiotics and deemed fully resolved.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

Analysis

The February 2002 rating decision, which granted service 
connection, evaluated the veteran analogously under DC 5283 
for malunion or nonunion of the tarsal or metatarsal bones.  
Severe nonunion or malunion warrants an evaluation of 30 
percent.  38 C.F.R. § 4.71a, DC 5283.  Moderately severe, 20 
percent, and moderate nonunion or malunion, 10 percent.  Id.  
If a malunion or nonunion involves the actual loss of the 
foot, then a 40 percent evaluation is warranted.  Id., Note.  
The SOC reflects that the veteran was evaluated under the 
criteria for hallux, valgus, unilateral, which warrants an 
evaluation of 10 percent.  DC 5280.  A 10 percent evaluation 
is warranted for an operation with resection of the 
metatarsal head or for a condition severe enough to equate 
amputation of the great toe.  Id.

In all of his written submissions throughout the appeal 
period, the veteran has asserted that his constant pain and 
LOM warrant a higher evaluation than 10 percent.  He also 
asserted in the statement submitted with his substantive 
appeal that he met the criteria for a higher rating for a 
nonunion of his metatarsal bones.

The Board finds that the evidence of record shows the 
veteran's right great toe disability has more nearly 
approximated a 10 percent evaluation for the entire appeal 
period.  38 C.F.R. §§ 4.3, 4.7.  Initially, the Board notes 
that the claim file reflects no evidence of the veteran's 
right great toe or right foot having manifested any of the 
symptomatology for which the significantly higher ratings are 
allowable or warranted.  Specifically, there is no evidence 
that the veteran's right foot has manifested claw foot, see 
DC 5278, or foot injuries, other.  See DC 5284.  As concerns 
the latter, the examination reports and treatment notes 
reflect that, pre- and post-surgery, the veteran's foot 
manifested good ROM.  There is no evidence of symptomatology 
which would support an assessment of either a moderately 
severe or severe foot injury, other, as the veteran's 
disability is in his right great toe.

The Board notes that, as of August 2003, the veteran's 
diagnosis included the prospect of a fibular sesamoid 
nonunion, and that was the pre- and post-operative diagnosis.  
The Board further notes, however, that the August 2003 note 
reflects that the semi-rigid orthosis had helped, and that he 
was to end his light work duty and resume full activities 
without restriction the next day.  Thus, while he is correct 
that his disability did more nearly approximate a nonunion 
during a portion of the appeal period, the evidence 
preponderates against it having been either moderately severe 
or severe.  38 C.F.R. § 4.7.  Further, the April 2005 
examination report reflects that the last surgery resolved 
that aspect of the veteran's symptomatology.  The Board also 
notes the treatment notes which show the veteran to have 
manifested some numbness in his right foot.  He is entitled 
to have all of his symptomatology evaluated.  See Esteban v. 
Brown, 6 Vet. App. 259 1994).  The Board finds, however, that 
the evidence does not show the veteran to have more nearly 
approximated a compensable evaluation for incomplete 
paralysis of a peripheral nerve.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  Complete paralysis of the 
posterior tibial nerve manifests as paralysis of all of the 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; adduction is weakened; plantar flexion 
is impaired.  38 C.F.R. § 4.124a, DC 8525.  Severe incomplete 
paralysis warrants an evaluation of 20 percent, where as 
moderate and mild incomplete paralysis warrants an evaluation 
of 10 percent.  Id.  As noted, there was a period when the 
veteran reported some numbness of his right foot.  The 
evidence, however, does not show that he manifested or more 
nearly approximated any of the other symptomatology for a 
compensable evaluation at any point during the appeal period.

Thus, the evidence of record shows the veteran's primary 
disability and functional loss of his right great toe is due 
to his pain, and the Board finds that 10 percent adequately 
compensates him for that functional loss.  38 C.F.R. §§ 4.7, 
4.40.  While the evidence reflects that the veteran has 
curtailed his recreational activities, the claim file 
reflects that he has remained gainfully employed.  Further, 
the Board finds no evidence that the veteran's right great 
toe surgical residuals present an unusual disability picture 
so as to render the rating schedule impractical.  There is no 
evidence of the veteran's right great toe disorder having had 
a marked impact on his employment or that it has caused 
frequent hospitalization.  See 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased initial rating, in excess of 10 
percent, for right great toe fracture residuals status post-
partial sesamoidectomy is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


